Citation Nr: 0117714	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  01-03 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran had verified active service from January 1943 to 
December 1945 and from December 1950 to September 1951.  He 
died in May 2000.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In the appellant's substantive appeal, VA Form 9 received in 
March 2001, she indicated she was only appealing the issue of 
service connection for the cause of the veteran's death.  
Therefore, this is the only issue remaining in appellate 
status before the Board.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  A private physician has indicated 
that the veteran had pulmonary fibrosis that had been 
worsening since 1988, and that the veteran's death from 
pulmonary fibrosis was more than likely related to his 
exposure to asbestos during World War II.  Private medical 
records dated prior to 1998 have not been associated with the 
veteran's claims folder, nor has that private physician been 
asked to elucidate his position as to the relationship 
between the veteran's death and purported inservice asbestos 
exposure.  Moreover, the veteran, prior to his death, 
described his inservice assignment in a facility in Hawaii 
that the Department of the Army subsequently indicated had 
contained asbestos; however, his service personnel records 
are not associated with his claims folder.

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to secure, 
through official channels, the veteran's 
complete service personnel records.  In 
particular, the RO should attempt to 
verify the veteran's assignment to 
Forward Echelon, Message Center and 
Battle Command Post (also known as Tunnel 
88 or T-88), Headquarters, HAWDEFCOM 
(currently the Aliamanu Military 
Reservation).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a pulmonary 
disorder since December 1945, to include, 
but not limited to, all records compiled 
by Dr. Naem Shahrour, the author of the 
May 2000 letter.  After securing all 
necessary releases, the RO should obtain 
these records.

3.  The RO should request that Dr. Naem 
Shahrour, furnish a statement or other 
information providing support for his 
position that the veteran's fatal 
pulmonary fibrosis was more than likely 
related to inservice asbestos exposure. 

4.  Then, the claims file should be 
reviewed by an appropriate VA physician 
for the purpose of obtaining an opinion 
regarding any etiology between the 
veteran's active service and the 
pulmonary fibrosis that resulted in his 
death.  The claims folder must be made 
available for review and the physician's 
report should reflect that such review is 
accomplished.  Based on a review of the 
evidence, the physician is requested to 
provide opinion as to whether it is at 
least as likely as not that the veteran's 
pulmonary fibrosis existed during his 
active service or was otherwise related 
to his active service, including any 
exposure to asbestosis during active 
service.  A complete rationale for any 
opinion offered should be given.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the appellant and 
her representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional 

development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




